     Case 2:20-cv-01984-APG-DJA Document 96 Filed 02/17/21 Page 1 of 2




 1   KAEMPFER CROWELL
     Robert McCoy, No. 9121
 2   Sihomara L. Graves, No. 13239
     1980 Festival Plaza Drive, Suite 650
 3   Las Vegas, Nevada 89135
     Telephone: (702) 792-7000
 4   Facsimile: (702) 796-7181
     Email: rmccoy@kcnvlaw.com
 5   Email: sgraves@kcnvlaw.com

 6   BUTLER SNOW LLP
     Anita Modak-Truran (pro hac vice)
 7   150 3rd Avenue South, Suite 1600
     Nashville, Tennessee 37201
 8   Telephone: (615) 651-6751
     Facsimile: (615) 651-6701
 9   Email: anita.modak-truran@butlersnow.com

10   Attorneys for Defendants Johnson &
     Johnson and Ethicon, Inc.
11
12                           UNITED STATES DISTRICT COURT

13                                      DISTRICT OF NEVADA

14   TAMARA J. TOWNSEND,                         Case No. 2:20-cv-01984-APG-DJA

15                         Plaintiff,
                                                 JOINT STIPULATION FOR
16   vs.                                         DISMISSAL OF CERTAIN CLAIMS

17   ETHICON, INC.; and JOHNSON &
     JOHNSON,
18
                           Defendants.
19
20                   Pursuant to Fed. R. Civ. P. 41(a)(1)(ii), Plaintiff Tamara Townsend

21   and Defendants Johnson & Johnson and Ethicon, Inc. (collectively “the parties”)

22   stipulate to voluntarily dismiss the following claims in this action with prejudice,

23   with each side to bear her and their own costs:

24                   1.    Count II: Strict Liability—Manufacturing Defect;

     2744589_1 17671.23                                                         Page 1 of 2
     Case 2:20-cv-01984-APG-DJA Document 96 Filed 02/17/21 Page 2 of 2




 1                   2.    Count VII: Fraudulent Concealment;

 2                   3.    Count VIII: Constructive Fraud;

 3                   4.    Count IX: Negligent Misrepresentation;

 4                   5.    Count XI: Breach of Express Warranty;

 5                   6.    Count XII: Breach of Implied Warranty; and

 6                   7.    Count XIII: Violation of Consumer Protection Laws.

 7                   In light of the parties’ stipulation to the dismissal of Counts II, VII,

 8   VIII, IX, XI, XII, and XIII, the parties agree that only claims that remain for the

 9   Court to resolve are Counts I, III, IV, V, VI, X, XIV, XV, XVII, and XVIII.

10   WETHERALL GROUP, LTD.                          KAEMPFER CROWELL

11
     /s/ Peter C. Wetherall
12   Peter C. Wetherall, No. 4414                   Robert McCoy, No. 9121
     9345 West Sunset Road, Suite 100               Sihomara L. Graves, No. 13239
13   Las Vegas, Nevada 89148                        1980 Festival Plaza Drive, Suite 650
                                                    Las Vegas, Nevada 89135
14   AYLSTOCK WITKIN KREIS &
     OVERHOLTZ                                      BUTLER SNOW LLP
15   Bryan F. Aylstock (pro hac vice)               Anita Modak-Truran (pro hac vice)
     Bobby J. Bradford (pro hac vice)               150 3rd Avenue South, Suite 1600
16   Daniel J. Thornburgh (pro hac vice)            Nashville, Tennessee 37201
     17 East Main Street
17   Pensacola, Florida 32502                       Attorneys for Defendants Johnson &
                                                    Johnson and Ethicon, Inc.
18   Attorney Plaintiff Tamara J. Townsend

19                                           ORDER
20                   IT IS SO ORDERED.
21
22                                                UNITED STATES DISTRICT JUDGE
23                                                DATED:       February 17, 2021

24

     2744589_1 17671.23                                                             Page 2 of 2
